
	

114 HRES 417 IH: Impeaching Regina McCarthy, Administrator of the United States Environmental Protection Agency, for high crimes and misdemeanors.
U.S. House of Representatives
2015-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 417
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2015
			Mr. Gosar (for himself, Mr. Amodei, Mr. Babin, Mr. Brooks of Alabama, Mr. Burgess, Mr. Crawford, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Franks of Arizona, Mr. Gohmert, Mr. Jody B. Hice of Georgia, Mr. Sam Johnson of Texas, Mr. King of Iowa, Mr. Jones, Mr. Perry, Mr. Ratcliffe, Mr. Smith of Missouri, Mr. Weber of Texas, Mr. Wilson of South Carolina, and Mr. Yoho) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Impeaching Regina McCarthy, Administrator of the United States Environmental Protection Agency, for
			 high crimes and misdemeanors.
	
	
 That Regina McCarthy, Administrator of the Environmental Protection Agency, is impeached for high crimes and misdemeanors and that the following articles of impeachment be exhibited to the Senate:
 Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Regina McCarthy, Administrator of the United States Environmental Protection Agency, in maintenance and support of its impeachment against her for high crimes and misdemeanors.
			Article I
 Regina McCarthy, while Administrator of the United States Environmental Protection Agency, committed perjury before the Committee on Oversight and Government Reform of the House of Representatives on July 29, 2015, in violation of section 1621 of title 18, United States Code.
 Wherefore, Administrator Regina McCarthy, by such conduct, is guilty of high crimes and misdemeanors and should be removed from office and disqualified to hold and enjoy any office of honor, trust, or profit under the United States.
			Article II
 Regina McCarthy, while Administrator of the United States Environmental Protection Agency, made false statements before the Committee on Science, Space, and Technology of the House of Representatives on July 9, 2015, in violation of section 1001 of title 18, United States Code.
 Wherefore, Administrator Regina McCarthy, by such conduct, is guilty of high crimes and misdemeanors and should be removed from office and disqualified to hold and enjoy any office of honor, trust, or profit under the United States.
			Article III
 Regina McCarthy, while Administrator of the United States Environmental Protection Agency, made false statements before the Committee on the Environment and Public Works of the United States Senate and the Committee on Transportation and Infrastructure of the House of Representatives on February 4, 2015, in violation of section 1001 of title 18, United States Code.
 Wherefore, Administrator Regina McCarthy, by such conduct, is guilty of high crimes and misdemeanors and should be removed from office and disqualified to hold and enjoy any office of honor, trust, or profit under the United States.
			
